Exhibit 10.41
THIRD AMENDMENT TO LEASE
THIS THIRD AMENDMENT TO LEASE (this “Amendment”) made as of the 30th day of
October, 2008, by and between SEYMOUR R. POWERS, TRUSTEE, AND CAROLE KOLSKY,
DEBORAH A. TAUBER AND STEPHEN L. GRISS (AS SUCCESSORS TO LEON GRISS AND RUTH
GRISS), with an office address c/o M&M Realty, Commerce Park, P.O. Box 581, 7
Finance Drive, Danbury, Connecticut 06810 (together, the “Lessor”) and ADVANCED
TECHNOLOGY MATERIALS, INC., a corporation organized and existing under the laws
of the State of Delaware with an office address at 6 Commerce Drive, Danbury,
Connecticut 06810 (the “Lessee”).
RECITALS:
By Lease Agreement dated November 22nd, 2000 as amended by Amendment to Lease
dated March 24th, 2003 and Second Amendment to Lease dated January 18th, 2007
(the “Lease”), the Lessor leased to Lessee approximately 31,300 square feet in
the building commonly known as 6 Commerce Drive, Danbury, Connecticut, which
Premises are described in the Lease as the “Premises”. Under the Lease as
amended, the Lessee was granted an Initial Term ending December 31, 2009,
together with Renewal Terms as set forth therein. Lessee has requested an
extension of the Initial Term and Lessor has agreed to grant an extension of
24 months to the Initial Term so that it expires December 31, 2011. All
capitalized terms not defined herein shall have the meaning set forth in the
Lease.
NOW, THEREFORE, in consideration of the Premises, the parties hereto agree as
follows:
1. Term. The Premises shall be leased to Lessee for an Initial Term ending
December 31, 2011, which Lessor and Lessee stipulate and agree is the date the
Initial Term of the Lease ends unless the term is extended pursuant to
Section 23 of the Lease. The Lessee’s options to renew pursuant to Section 23 of
the Lease shall remain in full force and effect without change notwithstanding
the extension of the Initial Term set forth herein.
2. Fixed Rent. Section 5.1 of the Lease is amended to provide that during the
portion of the Initial Term (as extended by this Agreement) commencing
January 1, 2010 and ending December 31, 2011, the Fixed Rent will remain
unchanged in the amount of $211,275.45 per annum payable in equal monthly
installments of $17,606.29. Section 5.2 is hereby amended to change the date
references from January 1, 2010 to January 1, 2012 and to provide that the Fixed
Rent during the First Renewal Term commencing January 1, 2012 shall be
$211,275.00 per annum payable in equal monthly installments of $17,606.25.
Section 5.3 is hereby amended to change the date references from January 1, 2015
to January 1, 2017 and to provide that the Fixed Rent during the Second Renewal
Term shall be $217,275.00 per annum payable in equal monthly installments of
$18,106.25.

 

 



--------------------------------------------------------------------------------



 



3. Alterations. It is agreed that (i) the last sentence of Section 10.7 of the
Lease shall be of no force or effect with respect to Alterations made prior to
the date of this Amendment, and (ii) Lessor agrees to waive any claim that it
may have had against Lessee as of the date of this Amendment for any breach of
Section 10.1, 10.2 or 10.3 of the Lease.
4. No Other Amendments. Except as set forth herein, the Lease remains in full
force and effect and otherwise unamended.
Signatures on next following page

 

2 of 3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Landlord and Tenant have executed this Amendment as of
the day and date first above written.

                 
Signed, sealed and delivered
                In the presence of:       LESSOR:    
/s/
      /s/ Seymour R. Powers                           SEYMOUR R. POWERS, TRUSTEE
   
/s/
               
 
               
/s/
      /s/ Carole Kolsky                           CAROLE KOLSKY    
/s/
               
 
               
/s/
      /s/ Deborah Tauber                               DEBORAH A. TAUBER    
/s/
               
 
               
/s/
      /s/ Stephen L. Griss                               STEPHEN L. GRISS    
/s/
               
 
               
 
                        LESSEE:             ADVANCED TECHNOLOGY            
MATERIALS, INC.,    
 
               
 
      By:   /s/ Daniel P. Sharkey    
 
               
 
          Daniel P. Sharkey    
 
               
 
      Its   Executive Vice President    
 
          Business Development    

 

3 of 3